third party communication date of communication month dd yyyy cca_2014042409285901 id uilc number release date from sent thursday date am to cc bcc subject re tefra carryforwards sec_6221 requires a partnership_item to be determined at the partnership level sec_6201 and sec_6225 say we can assess the partnership_item after it is determined through an fpaa the ------- partnership_item that was claimed on the partner return for ------- was disallowed in the ------- fpaa so we can assess seems pretty straight forward the analysis is scant for that reason return the partner claims the ------- partnership_item on the partnership level before we can assess it it doesn’t matter which it still has to be determined at
